Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 9/25/2020 in which claims 1-10 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite human body parts, of which limitations positively reciting non-statutory subject matter.
Claims 1 and 10 recite “pad is positioned over a groin of a user” it is suggested to change to –pad configured to be positioned over a groin of a user--.
Claims 2-9 are rejected because they depend directly or indirectly from rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (U.S. Pub. No. 2017/0196277 A1).

Regarding claim 1, Henry et al. “Henry” discloses a lined and padded trouser assembly (See Figs. 29-31 identifier 500) comprising: 
a pair of pants (507); 
a pair of shorts (508) positioned in and engaged to the pants such that a waistband of the shorts is substantially aligned with a waistband of the pants (See Fig. 29 wherein the waistband of the pants and shorts are the portion of the garment located at the top portion of the assembly adjacent the waist of the wearer when the garment is worn); and 
a pad (511) engaged to and positioned between the pants and the shorts (See Fig. 31), such that the pad is positioned over a groin of a user upon donning the pants (para. 0098 discloses “each of outer layer 507 and inner layer 508 extend through substantially all of regions 501-503, which permits attachment elements 511 to be secured to any area of regions 501-503” which was interpreted that the pad can be attached anywhere on the garment between the pants and shorts including the groin of the user region), wherein the pad (511) is configured (capable) for cushioning the groin from a vertical pressure applied thereto, wherein the shorts are configured (capable) for protecting skin from chafing and for absorbing perspiration for preventing skin irritation.

Regarding claim 4, Henry discloses a lined and padded trouser assembly wherein the shorts are resiliently stretchable (para. 0097).

Regarding claim 6, Henry discloses a lined and padded trouser assembly wherein the pad (511) comprises gel, cotton, or foam (abstract discloses that the attachment element/pad comprises foam).

Regarding claim 8, Henry discloses a lined and padded trouser assembly further including a liner engaged to and positioned between the pad and the pants (Fig. 31 illustrates that the pad 511 includes three layers, the bottom layer between the pad 511 and the pants 508 is considered as the liner).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (U.S. Pub. No. 2017/0196277 A1).

Regarding claim 7, Henry discloses a lined and padded trouser assembly wherein the pad is substantially elongated shaped as shown in various figures, also para. 0095 discloses that the pad shape may vary.
Henry does not explicitly discloses that the pad is substantially elongated hourglass shaped.
It is noted that configuration/shape of the claimed pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (U.S. Pub. No. 2017/0196277 A1) in view of Miller et al. (U.S. Patent No. 11,134,733 B2).

Regarding claims 2-3, Henry discloses the invention substantially as claimed above.
Henry does not disclose that the pants comprise denim or dungaree cloth and the shorts have a slit positioned therein and being aligned with a fly of the pants.
Miller et al. “Miller” teaches yet another padded trouser assembly (See Figs. 9A-B) having a pair of pants (903) and a pair of shorts (901) wherein the pants comprises denim (Col. 9, line 61) and wherein the shorts (901) have a slit positioned therein (908) and being aligned with a fly of the pants (909)(as clearly shown in Fig. 9A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Henry device with pants comprise denim or dungaree cloth and the shorts have a slit positioned therein and being aligned with a fly of the pants as taught by Miller in order to provide the visual of regular appeal having denim pants and to provide the ease to the wearer to urinate without the inconvenient of lowering the pants down of taking it off all together.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (U.S. Pub. No. 2017/0196277 A1) in view of Jones (U.S. Pub. No. 2020/0397061 A1).

Regarding claims 5 and 9, Henry discloses the invention substantially as claimed above.
Henry does not disclose that the shorts and liner comprise polyether-polyurea copolymer, 1,3-propanediol-terephthalic acid copolymer, or 1,3-propanediol-dimethyl terephthalate copolymer.
However, Jones discloses yet another pair of shorts comprise polyether-polyurea 
Copolymer (para. 0020).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use polyether-polyurea copolymer as taught by Jones as the material for the shorts and liner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because polyether-polyurea copolymer was a well-known material for trousers and shorts as taught by Jones.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (U.S. Pub. No. 2017/0196277 A1) in view of Miller et al. (U.S. Patent No. 11,134,733 B2) and Jones (U.S. Pub. No. 2020/0397061 A1).

Regarding claim 10, Henry et al. “Henry” discloses a lined and padded trouser assembly (See Figs. 29-31 identifier 500) comprising: 
a pair of pants (507); 
a pair of shorts (508) positioned in and engaged to the pants such that a waistband of the shorts is substantially aligned with a waistband of the pants (See Fig. 29 wherein the waistband of the pants and shorts are the portion of the garment located at the top portion of the assembly adjacent the waist of the wearer when the garment is worn); and 
a pad (511) engaged to and positioned between the pants and the shorts (See Fig. 31), such that the pad is positioned over a groin of a user upon donning the pants (para. 0098 discloses “each of outer layer 507 and inner layer 508 extend through substantially all of regions 501-503, which permits attachment elements 511 to be secured to any area of regions 501-503” which was interpreted that the pad can be attached anywhere on the garment between the pants and shorts including the groin of the user region), wherein the pad (511) is configured (capable) for cushioning the groin from a vertical pressure applied thereto, wherein the shorts are configured (capable) for protecting skin from chafing and for absorbing perspiration for preventing skin irritation.
wherein the shorts are resiliently stretchable (para. 0097).
wherein the pad (511) comprises gel, cotton, or foam (abstract discloses that the attachment element/pad comprises foam).
further including a liner engaged to and positioned between the pad and the pants (Fig. 31 illustrates that the pad 511 includes three layers, the bottom layer between the pad 511 and the pants 508 is considered as the liner).
Henry does not disclose that the pants comprise denim or dungaree cloth and the shorts have a slit positioned therein and being aligned with a fly of the pants.
Miller et al. “Miller” teaches yet another padded trouser assembly (See Figs. 9A-B) having a pair of pants (903) and a pair of shorts (901) wherein the pants comprises denim (Col. 9, line 61) and wherein the shorts (901) have a slit positioned therein (908) and being aligned with a fly of the pants (909)(as clearly shown in Fig. 9A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Henry device with pants comprise denim or dungaree cloth and the shorts have a slit positioned therein and being aligned with a fly of the pants as taught by Miller in order to provide the visual of regular appeal having denim pants and to provide the ease to the wearer to urinate without the inconvenient of lowering the pants down of taking it off all together.
wherein the pad is substantially elongated shaped as shown in various figures, also para. 0095 discloses that the pad shape may vary.
Henry and Miller do not explicitly discloses that the pad is substantially elongated hourglass shaped.
It is noted that configuration/shape of the claimed pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Henry and Miller do not disclose that the shorts and liner comprise polyether-polyurea copolymer, 1,3-propanediol-terephthalic acid copolymer, or 1,3-propanediol-dimethyl terephthalate copolymer.
However, Jones discloses yet another pair of shorts comprise polyether-polyurea 
Copolymer (para. 0020).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use polyether-polyurea copolymer in the pants assembly of Henry and Miller as taught by Jones as the material for the shorts and liner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because polyether-polyurea copolymer was a well-known material for trousers and shorts as taught by Jones.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732